DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed with the Request for Continued Examination (RCE) on 12 August 2022.  As directed by the amendment: claims 1 & 17 have been amended, claims 10 & 15 have been cancelled, and claim 21 has been added. Claims 5 & 16 were cancelled previously. Thus, claims 1-4, 6-9, 11-14 & 17-21 are presently pending in this application.
	Applicant’s amendments have overcome the grounds of rejection under 35 U.S.C. 112(b) and (d) set forth in the previous action. 
Claim Objections
Claims 11 & 14 are objected to because of the following informalities:  
Claims 11 & 14 recite “a height of the housing”, however, claim 1 already establishes “a height of the housing” (i.e. last line of claim 1 as amended). 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 9, 11-14 & 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Penlesky et al. (US 2013/0130612; hereafter Penlesky) in view of Huang et al. (US 2018/0066838; hereafter Huang) and Lin et al. (US 2010/0068987; hereafter Lin).
Regarding claim 1, Penlesky discloses (figs. 1-27; especially figs. 1, 5, 6 & 8-26) a ventilation system (10) comprising a ventilation fan with a lamp (see fig. 1), the ventilation fan comprises: 
a housing (12) comprising a top plate (i.e. closed end of housing opposite first opening 158) and a side wall (i.e. lateral walls of the housing; see figs. 1, 6, 8-10, 15-18 & 22), wherein the top plate and the side wall are connected with each other to form a first opening (158; see figs. 1 & 9), and an air outlet (22) is formed at the side wall (e.g., figs. 1, 6, 16); 
a fan module (14; figs. 20 & 21) disposed in the housing, the fan module has an inlet opening (i.e. vertical / circular inlet at center of fan 134; see fig. 20; para. 90, lines 11-13) and an outlet opening (also labeled at 22; see fig. 20 & 22; para. 90, lines 11-14), the inlet opening is aligned with the first opening (see figs. 6 & 22), the outlet opening communicates with the air outlet of the housing (see figs. 1, 6, 19, 22), three accommodation spaces are formed between the housing (12) and the fan module (14) at different corners of the housing and disposed away from the air outlet of the housing, respectively (see figs. 6, 13, 14, 22, & 23; e.g. two of the three accommodation spaces comprising junction box 90 and power box 96, respectively; and the third accommodation space being open and located diagonally opposite to the air outlet); 
a power box (96) disposed in the housing and located at one of the accommodation spaces (as shown; see para. 75, 76 & 97; para. 97, lines 6-9: “all power flowing to the motor 28 can locally originate from the motor control compartment 96”); 
a junction box (90) disposed in the housing and located at one of the accommodation spaces (as shown; see para. 74), wherein the power box and the junction box are located at different accommodation spaces (as shown); 
a lamp module (including at least 16, 26, 148; see figs. 1, 25 & 26) fixed with the housing (e.g., via elastic elements 150; see fig. 5); 
wherein the junction box (90) is electrically connected to the power box (i.e. to power the fan) and the lamp module (via receptacles 92; see para. 74, lines 22-25; para. 76, lines 17-20; para. 110, lines 5-8), 
wherein the fan module comprises a frame (incl. at least 138), an impeller (134), and a motor (28).

Regarding the limitation wherein the power box is located at one of the accommodation spaces, the one of the accommodation spaces and the air outlet of the housing disposed diagonally opposite one another, while the figures of Penlesky show the power box located in an accommodation space other than the one disposed diagonally opposite the air outlet, Penlesky explicitly discloses that this is merely an example of a corner in which the power box can be located, rather than a requirement. 
In particular, Penlesky states (para. 75): “…the system 10 can comprise a motor control compartment 96…” (i.e., the power box) “…the motor control compartment 96 can comprise a body 96a and a cover 96b. In some embodiments, the body 96a can be disposed in a corner of the housing 12. By way of example only, in some embodiments, the body 96a can be coupled to the inner surface 88 in a corner of the housing 12 that is diagonally opposing the electrical connections compartment 90”. 
In view of the above disclosure that the power box can be disposed in a corner of the housing, and that the corner of the housing diagonally opposite from the junction box (i.e. the electrical connections compartment) is only an example, it would have been understood by a person having ordinary skill in the art before the effective filing date of the instant invention that the power box could have been disposed instead in the vacant accommodation space in the corner adjacent to the junction box (and thus diagonally opposite to the air outlet), especially considering that this is the only other corner / accommodation space not already occupied. 
Additionally, as set forth in MPEP § 2144.04(VI)(C), it has been held that changes involving mere rearrangement or particular placement of parts, where such rearrangement or placement does not modify the operation of the device, are unpatentable over the prior art as obvious matters of design choice. In view of Penlesky’s disclosure above, it does not appear that the power box being located in the accommodation space adjacent to the air outlet or in the accommodation space opposite to the air outlet would modify the operation of the device in any way (i.e., while the routing of the wiring would predictably change, the actual operation would remain the same). Furthermore, applicant’s own specification suggests that the power box being located in the accommodation space opposite to the air outlet is merely preferably, rather than critical or necessary for some unexpected result, and power box could also be located in one of the other two accommodation spaces (e.g. para. 50, lines 3-6). 
As a result, if not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify the ventilation system of Penlesky such that the accommodation space in which the power box is located is the accommodation space disposed diagonally opposite to the air outlet, as such a modification amounts to a rearrangement of parts which does not modify the operation of the device, such changes having been generally held as obvious matters of design choice; or otherwise unpatentable as obvious to try since such a person of ordinary skill would have recognized that, in view of Penlesky, there are a finite, predictable number of corners available in which to locate the power box (i.e. two potential accommodation spaces, as one corner of the box is filled by the air outlet and one accommodation space is already occupied by the junction box), with a reasonable expectation of success (e.g., as Penlesky suggests locating the power box in a corner, and identifies one of the two potential accommodation spaces as an example). 

Penlesky further discloses that the lamp module grille 148 can take any shape (para. 101), can include louvres 156, the location of which can be selected “based on aesthetics, functionality and other considerations” (para. 104), and the illumination device 18 can include LEDs (para. 110); or the system may comprise other illumination configurations (para. 111).

Penlesky does not explicitly disclose the additional limitations wherein the power box comprises a first circuit board, the first circuit board is disposed in the power box, the first circuit board is used for AC-DC conversion and high voltage-low voltage conversion; wherein the junction box is electrically connected to the first circuit board of the power box; wherein the fan module further comprises a second circuit board, the second circuit board is electrically connected to the motor and the first circuit board of the power box, the second circuit board receives low voltage DC power from the first circuit board of the power box to drive the motor; or wherein a gap is formed between the lamp module and the housing, the gap serves as an air inlet of the ventilation fan; wherein a support is connected to the lamp module by a contact portion; or wherein a height of the housing is equal to or less than 4 inches.

Huang teaches (figs. 5A-5D; additional embodiments in figs. 1A-4 & 6A-8) a ventilation system comprising a ventilation fan (2) with a lamp, the ventilation fan comprising: 
a housing (21) comprising a top plate (218) and a side wall (217), wherein the top plate and the side wall are connected with each other to form a first opening (219), the first opening is aligned with the installation opening (as shown), and an air outlet (212) is formed at the side wall; 
a fan module (22) disposed in the housing, the fan module has an inlet opening (2211) and an outlet opening (2212), the inlet opening is aligned with the first opening (as shown), the outlet opening communicates with the air outlet of the housing (as shown); 
a lamp module (23) fixed with the housing (via elastic elements E), a gap (I) is formed between the lamp module and the housing (e.g., fig. 5D), and the gap serves as an air inlet of the ventilation fan (para. 92); and a support (25) is connected to the lamp module (23) by a contact portion (2312).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify the ventilation system of Penlesky such that a gap is formed between the lamp module and the housing, the gap serving as an air inlet of the ventilation fan, and such that a support is connected to the lamp module by a contact portion, in view of the teachings of Huang, as the simple substitution of one known element (the conventional lamp module of Penlesky) for another (the flat plate / inlet gap-type lamp module of Huang, having such a support / contact portion arrangement) to obtain predictable results (e.g., providing the ventilation fan of Penlesky with a lamp module which can help to reduce noise and hide the internal structure of the ventilation fan to present a more elegant appearance; as suggested by Huang [para 43 & 110]).  
Lin teaches (e.g. figs. 1, 2B, 3 & 6C) a ventilation fan system comprising a power box (i.e. space 270, within cover 27; see fig. 6C) having a first circuit board (25; i.e., a circuit board comprising at least AC/DC converter 250; para. 56) the first circuit board disposed in the power box (as shown in fig. 6C), the first circuit board is used for AC-DC conversion (via rectification module 250a, including a bridge rectification circuit 2502; see figs. 2B & 3; para. 42) and high voltage-low voltage conversion (via voltage drop module 250b; see figs. 2B & 3; para. 43);
a fan module (incl. at least fan motor 22; e.g., a DC motor) further comprising a second circuit board (30 in fig. 6C; including DC control module 22b as shown in figs. 1, 2B & 3; para. 57, lines 1-4), the second circuit board electrically connected to the motor and the first circuit board of the power box, the second circuit board receives low voltage DC power from the first circuit board of the power box to drive the motor (para. 57, lines 1-4: “…the second circuit board 30 can be a DC drive circuit board including a control module 22b electrically connected to the AC/DC converter 250”; see figs. 2B & 3: first circuit board 25, with circuit 250, converts AC to DC and drops the voltage, and then provides the second circuit board 30, having DC control module 22b, with the low voltage DC power to drive the motor).
Lin suggests (para. 48) that, “compared with the AC fan, the DC fan has the advantage of lower power consumption”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the ventilation system of Penlesky by providing a first circuit board (i.e., an AC/DC converter board) disposed in the power box (i.e., to provide power to the fan motor), the first circuit board used for AC-DC conversion (via a rectification module) and high voltage-low voltage conversion (via a voltage-drop module), wherein the junction box is electrically connected to the first circuit board of the power box (i.e. to provide AC power to the first circuit board, for conversion to DC power), wherein the fan module further comprises a second circuit board (i.e. a DC motor driving circuit), the second circuit board electrically connected to the motor and the first circuit board of the power box, wherein the second circuit board receives low voltage DC power from the first circuit board of the power box to drive the motor, in view of the teachings of Lin, to enable the ventilation system to utilize a DC fan motor, permitting reduced power consumption as compared to an AC fan motor, as further suggested by Lin.

Finally, regarding the limitation wherein a height of the housing is equal to or less than 4 inches, while Penlesky does not explicitly disclose the this feature, as set forth in MPEP § 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (citing Gardner v. TEC Syst., Inc.). 
Additionally, as set forth in MPEP § 2144.05(II)(A), where the only difference between the prior art and the claims is a change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, the claimed invention is unpatentable over the prior art, even though the changes of the kind may produce better results (citing Smith v. Nichols and In re Williams). 
The examiner notes that the applicant’s specification does not appear to set forth any evidence of criticality or unexpected results arising from the claimed dimensions. While the specification discloses that “the design of the height H1 of the housing can reduce the required installation space of the ventilation fan 1 in the ceiling…” (para. 57), this appears to be readily expected / predictable benefit of such a change in sizing.
It is further noted that ventilation systems having housing heights less than 4 inches are known in the art: see “Comments on Relevant Prior Art” section below, regarding the Panasonic FV-0510VS1, which has a disclosed housing height of 3-3/8 inches. 
In view of the above, all of the limitations of claim 1 are met or otherwise rendered obvious. 
Regarding claim 2, the ventilation system of Penlesky, as modified above, reads on the additional limitations wherein
the frame (incl. at least 138) comprises a top board (136) disposed at a top of the frame (see fig. 21; fan module would be inverted during normal usage in a ceiling such that the top board 136 would be at the top), wherein the frame and the top board are connected with each other to form the inlet opening and the outlet opening (as shown); 
the impeller (134) is disposed in the frame; and
the motor (28) is connected to and drives the impeller to rotate.  

 Regarding the limitation wherein the second circuit board is disposed in the frame, as discussed with respect to claim 1 above, Lin teaches (e.g. figs. 3 & 6C) a ventilation fan system comprising a power box (i.e. space 270, within cover 27; see fig. 6C) having a first circuit board (25; i.e., a circuit board comprising at least an AC/DC converter 250; see para. 56) which provides power to a second circuit board (30) provided on the fan motor (22; DC motor).
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify the ventilation system of Penlesky by providing the second circuit board (i.e. the DC motor driving circuit of Lin) to be disposed in the frame (e.g., around a shaft of the motor; the motor being disposed within the frame), in view of the teachings of Lin, as the simple substitution of one known element (the fan motor originally disclosed by Penlesky) for another (the DC fan motor of Lin, having a DC drive circuit board located around a shaft of the motor) to obtain predictable results (i.e., lower power consumption, as discussed previously); or otherwise as the use of a known technique (e.g., providing a DC fan motor having a DC drive circuit board located on a shaft thereof, as in Lin) to improve a similar device (the ventilation fan system of Penlesky) in the same way. 

Regarding claim 3, the DC motor 22 taught by Lin (fig. 6C) is, as best understood, an external-rotor DC motor (see annotated partial fig. 6C, below), such that when the ventilation system of Penlesky is modified to include the DC motor of Lin (e.g., as described with respect to claim 2 above), the resulting system would read on the additional limitation wherein the motor is an external-rotor DC motor.

    PNG
    media_image1.png
    511
    680
    media_image1.png
    Greyscale






See also US 6,830,440 to Riddoch which shows (e.g. fig. 2) an external rotor DC motor having an analogous structure to that shown by Lin. 

Regarding claim 4, Lin further teaches (figs. 6A-6C) a frame (24) comprising a top plate (21) disposed at the top of the frame; an impeller (23) disposed in the frame; wherein the frame further comprises a shaft tube (32) disposed at the top board, and the second circuit board (30) is disposed around the outer periphery of the shaft tube (see fig. 6C & para. 55, lines 1-13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify the ventilation system of Penlesky by providing a shaft tube disposed at the top plate, wherein the second circuit board is disposed around the outer periphery of the shaft tube, in view of the teachings of Lin, as the use of a known technique (e.g., forming a fan motor shaft tube connected to or otherwise integrally formed with a top plate, around which the DC drive circuit board is disposed; as in Lin) to improve a similar device (i.e., the ventilation fan system of Penlesky, previously modified above to have a DC motor and DC drive circuit board) in the same way (e.g., simplified assembly; more compact arrangement, etc.).

Regarding claim 6, the ventilation system of Penlesky, as modified above, reads on the additional limitations wherein the housing (12) further 23comprises at least one installation hole (see below), the junction box (90) is disposed in the housing by installing to the at least one installation hole. In particular, Penlesky discloses (e.g., fig. 6, 13, 22 & 23) that the junction box (90) is disposed in the housing by installing via a screw (indicated by the arrow in fig. 6 below). As would be understood, the housing comprises a corresponding installation hole (indicated by the arrow in fig. 9 below) for receiving the screw. As such, the housing therefor comprises at least one installation hole, the junction box disposed in the housing via installation to the at least one installation hole, as claimed. 

    PNG
    media_image2.png
    398
    1165
    media_image2.png
    Greyscale








Regarding claim 8, the ventilation system of Penlesky, as modified above, reads on the additional limitations wherein the housing (12) further comprises at least one extension portion (annotated below; fig. 12A showing interior), the at least one extension portion is disposed on the side wall inside the housing, a slot is formed on the at least one extension portion (see fig. 12A), the lamp module comprises at least one elastic element (150; see fig. 5), the at least one elastic element for preventing the lamp module from falling down directly during disassembling (para. 103). 
While Penlesky shows (fig. 5 & 24) that the at least one elastic element may pass through a slot in an extension portion (152) of the frame, rather than the housing, Penlesky further suggests “the grille 148 can be coupled to the housing 12 and/or the ventilating assembly 14” (para. 103, lines 1-3). 
Penlesky does not explicitly disclose that the at least one elastic element penetrates through the slot of the extension portion of the housing (i.e. rather than a slot of the frame). 

    PNG
    media_image3.png
    502
    1362
    media_image3.png
    Greyscale







Huang teaches (e.g. fig. 5D) that the housing (21) may comprise at least one extension portion (214), the at least one extension portion disposed on the side wall inside the housing, a slot is formed on the at least one extension portion, the lamp module (23) comprises at least one elastic element (E), and the at least one elastic element penetrating through the slot for preventing the lamp module from falling down directly during disassembling (see para. 72).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the ventilation system of Penlesky such that the at least one elastic element penetrates through the slot of the extension portion of the housing for preventing the lamp module from falling down directly during disassembling, in view of the teachings of Huang, as the simple substitution of one known arrangement (i.e. the arrangement of Penlesky, wherein the elastic element passes through extension portion slots of a fan frame) for another (the arrangement of Huang, wherein the elastic element passes through extension portion slots of the system housing) to obtain predictable results (e.g. enabling the lamp module to be installed directly to the housing so it can be assembled even when the fan module is removed; for example, to enable the lamp function to be used while the fan module is being replaced / repaired, etc.). 
As a result, the limitations of claim 8 are met. 

Regarding claim 9, the ventilation system of Penlesky, as modified above, reads on the additional limitations wherein the frame (136/138) further comprises at least one extension portion (152; see figs. 5 & 24), the at least one extension portion is disposed on the frame, a slot is formed on the at least one extension portion, the lamp module comprises at least one elastic element (150), and the at least one elastic element penetrating through the slot for preventing the lamp module from falling down directly during disassembling (as shown in fig. 5; para. 103).


    PNG
    media_image4.png
    487
    656
    media_image4.png
    Greyscale
Regarding claim 11, the ventilation system of Penlesky, as modified above, reads on the additional limitation wherein the impeller comprises a hub (see below). Penlesky does not explicitly disclose that a ratio of a height of the hub to a height of the housing is less than 0.5.






Lin teaches (fig. 6C) an impeller (23) comprising a hub (23a) having a height (h), the impeller having a height (H), wherein a ratio of the height of the hub to the height of the impeller is between 0.3 and 0.55 (see para. 25; para. 52, lines 10-12; published claim 17). As the height of the housing (24) is necessarily greater than the height of the impeller (i.e. in order to accommodate the impeller therein), Lin therefore implicitly teaches that a ratio of the height of the hub to the height of the housing would be in a range from less than 0.3 to less than 0.55. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the ventilation system of Penlesky such that the a ratio of a height of the hub to a height of the impeller is between 0.3 - 0.55 (i.e. so that the height of the hub to a height of the housing is less than 0.3 - 0.55), in view of the teachings of Lin, as the use of a known technique (i.e. providing an impeller having such a hub/impeller height ratio, as in Lin) to improve a similar device (the ventilation system of Penlesky) in the same way (e.g., enabling a compact arrangement via a low-profile hub, etc.). 
As set forth in MPEP § 2144.05(I), where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. The above modification to have a ratio of a height of the hub to a height of the impeller of between 0.3 – 0.55 would result the system of Penlesky having a ratio of the height of the hub to the height of the housing in the range of less than 0.3 to less than 0.55, which overlaps the claimed range of “less than 0.5”. 
Additionally (or alternatively), as set forth in MPEP § 2144.05(II)(A), where the only difference between the prior art and the claims is a change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, the claimed invention is unpatentable over the prior art, even though the changes of the kind may produce better results (citing Smith v. Nichols and In re Williams). 
In the instant case, it appears that the only difference between the system of Penlesky (as previously modified) and that of claim 11 amounts to a change in form or proportion (i.e. the relative proportions of the hub and housing). See also MPEP § 2144.04(IV)(A).
Finally, it is noted that the applicant’s specification does not appear to set forth any evidence of criticality or unexpected results arising from the claimed proportions.
Regarding claims 12-14, while Penlesky does not explicitly disclose the additional limitations wherein a ratio of a diameter of the impeller to a value of 1/4 of a perimeter of the first opening is greater than 0.7 (claim 12), wherein a ratio of an area of the inlet opening to an area of the first opening is greater than 0.25 (claim 13), or wherein a ratio of a height of the impeller to a height of the housing is greater than 0.65 (claim 14); as set forth in MPEP § 2144.05(II)(A), where the only difference between the prior art and the claims is a change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, the claimed invention is unpatentable over the prior art, even though the changes of the kind may produce better results (citing Smith v. Nichols and In re Williams). 
In the instant case, it appears that the only differences between the system of Penlesky (as previously modified) and those of claims 12-14, respectively, amount to changes in form or proportion. In claim 12, the difference appears to be merely a change in the relative proportions of the impeller and first opening. In claim 13, the difference appears to be merely a change in the relative proportions of the inlet opening of the fan module and the first opening of the housing. In claim 14, the difference appears to be merely a change in the relative proportions of the impeller and the housing. 
See also MPEP § 2144.04(IV)(A), which states that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (citing Gardner v. TEC Syst., Inc.).
Finally, it is noted that the applicant’s specification does not appear to set forth any evidence of criticality or unexpected results arising from the claimed proportions. While the specification states “according to the detailed design of the size of the housing 11 and the fan module 12 described above, the performance of the ventilation fan 1 can be improved” (para. 62), as set forth in MPEP § 716.02, “any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.”

Regarding claim 17, the ventilation system of Penlesky, as modified above to include the lamp module arrangement of Huang, reads on the additional limitation wherein the gap (I of Huang) is configured between the lamp module and the support (see Huang, fig. 5D).

Regarding claim 18, the ventilation system of Penlesky, as modified above to include the lamp module arrangement of Huang, reads on the additional limitations wherein the lamp module (i.e., 23 of Huang; see fig. 5D) comprises a light source (“B”), a base (231), at least one optical component (232), and a lamp cover (233), the optical component is disposed on the base (see para. 86), the lamp cover is disposed at one side of the optical component away from the base (as shown; para. 86), and the light output direction of the light source of the lamp module is not equal to the light output direction of the lamp module (para. 87).

Regarding claim 19, the ventilation system of Penlesky, as modified above to include the lamp module arrangement of Huang, reads on the additional limitations wherein the optical component is a light diffuser, and the light diffuser receives the light emitted from the light source of the lamp module (Huang, para. 87).

Regarding claim 20, the ventilation system of Penlesky, as modified above to include the lamp module arrangement of Huang, reads on the additional limitation wherein the light source (“B” of Huang) is disposed at the side of the light diffuser (as shown in fig. 5D of Huang).

Regarding claim 21, the ventilation system of Penlesky, as modified above to include the lamp module arrangement of Huang, reads on the additional limitation wherein the system further comprises a plug (92; i.e. two such plugs are shown, the first connects to the power box and the second to the lamp module; see para. 74: “…the compartment 90 can comprise two electrical receptacles 92…. [t]he receptacles 92 can be configured to provide electricity to at least the ventilating assembly 14 and/or the illumination device 18”) extended from a surface of the junction box (90), wherein the plug is electrically connected to a light driver of the lamp module (i.e., Huang discloses, para. 86, that “the LED and driver thereof can be integrated into one substrate together, i.e. ‘driver on board (DOB)’”; thus, the plug 92 on the junction box of Penlesky for providing power to the lamp module would, when modified to use the lamp module of Huang, be electrically connected to the LED driver of the lamp module), and the surface faces the lamp module (as shown in figs. 1, 6 & 13, the surface from which the plug extends faces the lamp module). 

    PNG
    media_image5.png
    433
    1267
    media_image5.png
    Greyscale







Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Penlesky in view of Huang and Lin as applied to claim 1 above, and further in view of Riddoch (US 6,830,440).
Regarding claim 3, as previously set forth above, the DC motor 22 taught by Lin (fig. 6C) is understood to be an external-rotor DC motor such that, when the ventilation system of Penlesky is modified to include the DC motor of Lin (i.e., as set forth with respect to claim 2 above), the resulting system would read on the additional limitation wherein the motor is an external-rotor DC motor. However, to promote compact prosecution, an additional teaching in view of Riddoch is provided below. 
Riddoch teaches (e.g. figs. 2 & 3) an external-rotor DC motor (1) for use as a fan motor (see abstract; fig. 6). 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify the system of Penlesky, as otherwise modified above, by utilizing an external-rotor DC motor, in view of the teachings of Riddoch (or otherwise in view of Lin and Riddoch) as the simple substitution of one known element (i.e. the original fan motor of Penlesky) for another (i.e. the external-rotor DC motor as taught by Riddoch) to obtain predictable results (e.g. lower power usage vs an AC motor, as suggested by Lin), especially considering that Riddoch suggests that the external-rotor DC motor is applicable for use in fans and ventilation equipment (e.g. col. 4, lines 61-63). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Penlesky in view of Huang and Lin as applied to claim 1 above, and further in view of He et al. (US 2015/0003980; hereafter He). 
Regarding claim 7, Penlesky does not disclose the additional limitations wherein the frame further comprises a mounting portion, the power box is connected to the mounting portion and disposed in the housing with the fan module.
He discloses (figs. 2A & 2B) a ventilation fan (see fig. 2A) comprising a housing (11), a fan module including a frame (16), an accommodation space (164) formed between the frame and the housing, a power box (19) comprising a circuit board (para. 28, lines 12-14: “A main circuit board…is provided within the circuit board box 19 and is for driving the motor 14”) disposed in the housing at the accommodation space, wherein the frame comprises a mounting portion (annotated in fig. 2B, below), the power box is connected to the mounting portion (as shown in fig. 2B) and then disposed in the housing with the fan module (as shown in fig. 2A). 

    PNG
    media_image6.png
    454
    736
    media_image6.png
    Greyscale








It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify the system of Penlesky (as otherwise modified above) by providing the frame with a mounting portion, enabling the power box to be connected to the mounting portion and disposed in the housing with the fan module, in view of the teachings of He, to enable easier replacement of the power box when the fan module is replaced (e.g. to enable a modular design, wherein the power box may be matched to the fan module); or otherwise obvious as the use of a known technique (i.e. mounting a power box to a fan module via a mounting portion, for installation in a housing with the fan module, as in He) to improve a similar device (the system of Penlesky, having a ventilation fan with a power box) in the same way (i.e. as discussed above; allowing modularity / simplified replacement, etc.). 

Comments on Relevant Prior Art
In the PTO-892 provided with this action, a citation is provided for an NPL reference which is seen as relevant to the applicant’s disclosure. The reference is an installation and operating instructions publication for ventilating fan model FV-0510VS1, produced by Panasonic Corporation. The publication includes an issue date of 11/2016, which is more than one year before the effective filing date of the instant claimed invention(s). 
As noted previously in this action, this publication discloses that the fan has a housing height of 3-3/8 inches (see “dimensions” on page 4, annotated below). 
Of further note, this fan includes a junction box (at “4” in the dimensions drawing) connected to a 120V AC power supply, which provides AC power to a “PCB box” (at “1” below) which transforms the AC power into DC power (see wiring diagram on pg. 5). As would be understood by a person having ordinary skill in the art, “PCB” stands for “printed circuit board”. See also “Description” section on page 4: “this product uses a sirocco fan driven by a DC motor powered by an integral transformer”) . 

    PNG
    media_image7.png
    460
    794
    media_image7.png
    Greyscale



 





Response to Arguments
Applicant's arguments filed 12 October 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually (e.g., wherein applicant argues that Penlesky, Huang, and/or Lin do not individually disclose one or more features), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s argument that “the power box in the present application is different from the motor control compartment 96 in Penlesky. Accordingly, Penlesky fails to disclose that “the power box comprises a first circuit board, the first circuit board disposed in the power box, the first circuit board is used for AC-DC conversion and high voltage-low voltage conversion”, as set forth in the grounds of rejection for claim 1, these features are taught instead by Lin. 
Applicant also argues that, with respect to Lin, “the first circuit board 25 is mounted along the axial direction of the motor 22 in the ventilator, which is obviously not conducive to height reduction. Lin teaches away from the above height feature of claim 1”. This argument is not found to be persuasive as it appears to suggest a direct bodily incorporation of the first circuit board of Lin. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As set forth in MPEP § 2141.03(I), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
In the instant case, Penlesky discloses a power box located in an accommodation space in a corner of the housing, wherein the power box receives power from the junction box and subsequently transfers power to the fan motor. Penlesky further discloses that the power box may be provided with a component (i.e. “motor control apparatus”; see para. 75, 97 & 98) having the ability to regulate and/or alter the power transmitted to the motor (para. 97: “at least some of the operational parameters of the motor 28 and the fan 134 can be controlled at the motor control compartment 96. For example, in some embodiments, power to the motor 28, and as a result, to the fan 134, can be controlled by the motor control apparatus”). 
Lin teaches a power box which, though in a different location, performs a similar function of controlling the power to the fan motor. In the case of Lin, this includes converting AC power to DC power and high voltage-low voltage conversion via a first circuit board. 
A person of ordinary skill in the art would have recognized that the features of the power box suggested by Lin (i.e. a power box having a first circuit board for AC-DC and voltage conversion) could be applied to the power box of Penlesky (e.g., to enable the ventilation system to utilize a DC fan motor). 
Furthermore, with respect to the argument that Lin “teaches away” from a reduction in height, this argument is also not found to be persuasive because the teachings of Lin relied upon do not necessarily require that particular power box placement, and the mere disclosure of the power box mounted along the axial direction in Lin does not constitute a teaching away from the alternative power box location as in Penlesky because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. Moreover, as stated in MPEP § 2143.01(V), a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine. 
Finally, with respect to applicant’s argument that the references fail to teach or disclose the height of the housing being less than or equal to 4 inches, as set forth in the previous action, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04(IV)(A), citing Gardner v. TEC Syst., Inc.).  Additionally, it has been held that where the only difference between the prior art and the claims is a change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, the claimed invention is unpatentable over the prior art, even though the changes of the kind may produce better results (see MPEP § 2144.05(II)(A), citing Smith v. Nichols and In re Williams). 
The examiner notes that the applicant’s specification does not appear to set forth any evidence of criticality or unexpected results arising from the claimed dimensions. 
Applicant’s remarks do not appear to present any specific arguments addressing these positions. Applicant appears only to state that “this feature has significant advantages for installing a ventilation fan in the space above a ceiling where the height is restricted”. As mention previously, this seems to be readily expected / predictable benefit of such a change in sizing which does not otherwise overcome the grounds of rejection. 
To promote compact prosecution on the issue, an additional reference has been provided with this action, showing it was known to form a ceiling ventilation fan with a housing height less than 4 inches (i.e., the Panasonic FV-0510VS1 ventilation fan has a disclosed housing height of 3-3/8 inches).
In view of the above, the relevant grounds of rejection have been maintained in this action, except where amended as necessitated by applicant’s amendments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753